Title: VII. To the Baron von Thulemeier, 13 February 1785
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Thulemeier, Friedrich Wilhelm, Baron von


          
            Sir
            Auteuil near Paris Feby: 13. 1785.
          
          Your Favour of the 24th: of Jany. did not reach me, untill two Days ago. I communicated the Observations, inclosed in it, immediately to my Colleagues, who will transmit you our Answers, as soon as Health, and other Circumstances will admit. I have communicated to them also, your personal and confidential observations to me. They will have great Weight as they ought to have.
          I am weary of the slow Motions of other Courts and States, as much as I admire the Dispatch, Intelligence, and Decision of that of Berlin, and as much as I am charmed to find the King do us the Honour to agree to the Platonic Philosophy of some of our Articles, which are at least a good Lesson to Mankind, and will derive more Influence from a Treaty ratified by the King of Prussia, than from the writings of Plato, or sir Thomas More.
          You may depend upon it, I will do every thing in my Power to

bring this Treaty to a speedy Conclusion, and to conform in every thing, as far as I can consistently with my Instructions, to his Majesty’s Observations.
          This Answer, you perceive is not Ministerial, any more than your Letter. But I hope to have the honour of signing the Treaty with you, if I should not have that of residing near you at the Hague, which I wish in a short Time.
          With great Respect &c.
        